                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA

Daisy Lorraine Smalls,                        )
                                              )
       Plaintiff,                             )
                                              )         Civil Action No. 0:18-1504-RMG
       vs.                                    )
                                              )
Andrew Saul, Commissioner of                  )
Social Security,                              )               ORDER
                                              )
       Defendant.                             )




       Plaintiff brought this action pursuant to 42 U.S .C. § 405(g) to obtain relief from the final

decision of the Commissioner of the Social Security Administration denying her Disability

Insurance Benefits and Supplemental Security Income under the Social Security Act. In accord

with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 DSC, this matter was referred to a United

States Magistrate Judge for pretrial handling. The Magistrate Judge issued a Report and

Recommendation ("R & R") July 29. 2019, recommending that the Commissioner' s decision be

affirmed. (Dkt. No. 21). Plaintiff filed objections to the Magistrate ' s Judge ' s R & Rand the

Commissioner filed a response. (Dkt. Nos. 22, 23).

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

Court. Mathews v. Web er, 423 U.S. 261 (1976). The Court is charged with making a de nova

determination of those portions of the R & R to which specific objection has been made,

provided that the District Court has no duty to address objections which have been already raised

before and fully addressed by the Magistrate Judge. Nichols v. Colvin, 100 F.Supp.3d 487, 497


                                                  -1-
(E.D. Va. 2015). The District Court may accept, reject, or modify, in whole or in part, the

recommendation of the Magistrate Judge. 28 U.S.C. § 636(b)(l).

        The role of the federal judiciary in the administrative scheme of the Social Security Act is

a limited one. Section 405(g) of the Act provides that " [t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive." 42

U.S .C. § 405(g). " Substantial evidence has been defined innumerable times as more than a

scintilla, but less than preponderance." Thomas v. Celebrezze, 331 F.2d 541 , 543 (4th Cir. 1964).

This standard precludes de nova review of factual circumstances that substitutes the Court's

findings for those of the Commissioner. Vitek v. Finch , 438 F.2d 1157 (4th Cir. 1971).

        Although the federal court's review role is limited, "it does not follow, however, that the

findings of the administrative agency are mechanically accepted. The statutorily granted right of

review contemplates more than an uncritical rubber stamping of the administrative action. "

Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). "[T]he courts must not abdicate their

responsibility to give careful scrutiny to the whole record to assure that there is a sound

foundation for the [Commissioner' s] findings." Vitek, 438 F.2d at 1157-58.

                                             Discussion

       The administrative record documents, and the Administrative Law Judge ("ALJ")

recognizes, Plaintiffs multiple orthopaedic abnormalities, which include severe impairments of

the cervical and lumbar spine, right shoulder, and right carpal tunnel syndrome. Tr. 17-23 . The

ALJ further recognizes that these impairments reduce Plaintiffs capacity to function in the work

place, finding that she is limited to light work. Tr. 17. The ALJ finds that Plaintiff is capable of

performing her prior relevant work as a receptionist, which requires only the capacity to perform


                                                 -2-
sedentary work. Tr. 23. Under controlling Social Security law, a claimant able to return to her

prior relevant work is not disabled. 20 C.F.R. § 404.1560(b )(3).

        The Plaintiff argues various issues already fully briefed and capably addressed by the

Magistrate Judge, making a rehashing of these issues here unnecessary. A major thrust of

Plaintiffs objections is that the ALJ failed to consider the full record when concluding that

despite her multiple severe impairments and frequently documented complaints of pain, she

retained the RFC to perform her past relevant work as a receptionist. The Court has reviewed

with care the underlying medical record, and there is evidence supportive of Plaintiffs claims

and evidence supportive of the ALJ's findings. None of the Plaintiffs treating physicians

offered the opinion that she has impairments that prevent her from sustaining competitive

employment, and there is record evidence indicating that Plaintiff is capable of performing many

activities of daily living, shopping, and raking her yard. Tr. 64-66, 339-41, 577, 658-59, 664. On

the other hand, there are entries in her treatment records documenting Plaintiffs persistent

complaints of pain and searching for treatments to provide her relief. Tr. 53-56, 483, 487, 510,

538, 615 , 675.   Where there is a contested record, it is the responsibility of the fact finder, here

the ALJ, to weigh that evidence and make findings . If there is substantial evidence to support

those findings, the District Court has the duty to affirm the decision of the Commissioner under

the substantial evidence rule.

       After a thorough review of the administrative record, the Court is satisfied that the

Magistrate Judge ably and thoroughly analyzed the factual and legal issues in this matter and

appropriately recommended that the decision of the Commissioner should be affirmed.

Therefore, the Court ADOPTS the R & R of the Magistrate Judge (Dkt. No. 22) as the order of


                                                  -3-
this Court and AFFIRMS the decision of the Commissioner.

       AND IT IS SO ORDERED.




                                                 United States District Judge


August'4_, 2019
Charleston, South Carolina




                                           -4-
